DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
In the amendment dated 10/25/2021, the following has occurred: Claim 21 has been amended.
Claims 2-21 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claim 21, the limitation “a first surface at a first side defining an upper portion of the case, wherein the first surface is a largest flat area on the first side and functions as a support surface of the battery pack […] wherein the output terminals protrude from first height-difference surfaces stepped downward from the first surface that is an uppermost surface of the first side of the case” is indefinite because it is unclear what constitutes a “surface.” Applicant argues, for example that Lee does not teach this “uppermost” surface that is “a largest flat area on the first side” and points to the raised sections of Fig. 3: 

    PNG
    media_image1.png
    955
    731
    media_image1.png
    Greyscale

In comparison, Applicant points to P1 of the present invention, as this “uppermost surface”:

    PNG
    media_image2.png
    910
    715
    media_image2.png
    Greyscale

But P1 is not the uppermost surface of the disclosed battery pack, as there are ridges running through P1 and around the sides of P1. The instant specification says that “first surface P1 may provide a support surface for other upper structures [necessarily having surfaces], and the first surface P1 provides the largest flat surface on the first side […] such that the first surface P1 may provide a reference surface based on which assembling positions of the battery pack 100 may be defined” (PGPUB 2019/0267580 at para 0060). Applicant argues that the specification’s description of a “first surface is a largest flat area on the first side and functions as a support surface” can be interpreted such that no other upper structures protruding structures such as ribs are not formed on the first surface P1” (Remarks 9/29/2021 at numbered page 9). But if this is true, it is not clear what “functioning as a support surface of the battery pack” might mean. The specification only equates the “supporting” function of the surface P1 with being “a support surface for other upper structures” (para 0060). Other references to “supporting” are to ribs, like the support ribs SL which “stably support” the battery pack (para 0079). 
	The instant specification, therefore, does not seem to explicitly contemplate an embodiment with the claimed uppermost, flat surface of largest area,  having no other upper structures, and so it is unclear whether the “upper structures” on the flat surface may constitute part of the mostly flat surface. Such a reading would still read on Lee. Insofar as Applicant argues that the surface must be completely flat, and that its absolute “uppermostness” distinguishes it from the flat surfaces in Lee surrounded by ridges or ribs, the instant specification does not appear to support such a narrow definition of “uppermost.” While e.g. paragraph 0074 (of the PGPub) says, “Referring to Fig. 2, the first surface P1 of the battery pack 100 forms the uppermost surface of the first side U,” this use of “uppermost surface” clearly does not correspond to the narrower meaning of absolutely uppermost surface, free of ribs or ridges, as argued for in the Remarks, because Fig. 2 shows that the surface P1 is not actually absolutely uppermost. While Applicant imagines a narrower reading of the claims that might be novel over the prior art, there is no support in the instant specification that would limit the interpretation of the claims as written to the interpretation Applicant would prefer, as the specification and drawings never clarify what, exactly, “uppermost” means, or what counts as “flat” concerning such an uppermost surface. The metes and bounds of the claim are therefore indefinite. The claim is interpreted here, consonant with the as-filed specification and drawings, to require a flat surface “uppermost among like surfaces” or something similar.


Claim Rejections - 35 USC § 103
Claims 2-21 are rejected under 35 U.S.C. 102/103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.).
	Regarding Claim 21, Lee teaches:
a battery pack comprising a case with a cell accommodation portion (Fig. 3)

    PNG
    media_image3.png
    872
    571
    media_image3.png
    Greyscale

a first surface defining an upper portion of the case forming a largest flat area functioning as a support surface for ribs/ridges and an uppermost portion of the case that is a flat area, wherein it is unclear which surface is “uppermost” and which is “largest,” but wherein it would have been obvious to change the shape of the uppermost surface to be largest, such as longer, in order to fit a longer MEA, without impacting the function of such a surface
Lee to any other equally useful shape, such as a shape having the largest area of similar flat surfaces on the top side of the battery, as any shape would serve the same purpose.
output terminals protruding upward from a first side of an upper portion of the case, wherein the output terminals protrude from first height-difference surfaces stepped downward from first surfaces sticking up off the top of the casing to provide walls around sensitive parts of the battery pack (Fig. 3)
wherein the second height-difference surface includes a terminal connection, seen in Fig. 2, electrically connecting the battery packs, and interpreted to be a “communication terminal” by virtue of electrically communicating with the other battery packs 
	Insofar as Lee does not explicitly disclose that the connection seen in Fig. 2 is a “communication terminal,” such communication terminals were known in the art and would have been an obvious feature to include in the middle of the upper surface of the cells. See Ripoll Anton for an example of a conventional battery in the art wherein the middle contains the various openings for vents, electrolyte filling, or monitoring devices. 
Regarding Claim 2, Lee teaches:
wherein the output terminals comprise first and second output terminals and the first height-difference surfaces are on both outermost lateral sides along the first side in a left-right direction of the battery pack in which the first and second output terminals are spaced apart (Fig. 3)
	Regarding Claim 3, Lee teaches:
wherein the first surface comprises a pair of first surfaces on both sides of a second height-difference surface stepped downward from the pair of first surfaces which is between the pair of first surfaces (Fig. 3)
	Regarding Claim 4, Lee teaches:
wherein the second height-difference surface is at a center position of the first side in the left-right direction of the battery pack (Fig. 3)
	Regarding Claim 7, Lee teaches:
wherein the first surfaces are much higher than a variety of surfaces in the middle of the battery pack, but wherein it would have been obvious to one of ordinary skill in the art that the relative heights of the surfaces are limited by the height of the protruding elements relative to the upper first surfaces which protect the top of the battery pack
	Lee appears to teach middle surfaces higher than the outer side surfaces on which the terminals rest. It would have been obvious to arrange the surfaces at any arbitrary heights with the proviso that the top of the protruding elements not exceed the first surfaces. It would have been obvious to one of ordinary skill in the art to place the terminal surfaces on the outermost sides below the middle surface(s) if, for example, using taller terminals relative to middle elements like valves. 
	Regarding Claim 8
wherein the first height-difference surfaces are on both lateral outer sides of the pair of first surfaces (Fig. 3)
	Regarding Claim 9, Lee teaches:
wherein the case comprises a front case and a rear case facing each other and coupled to each other in a front-rear direction, and the rear case is thicker than the front case (Figs. 2-3, para 0059)
	Regarding Claim 10, Lee teaches:
wherein the output terminals are on the rear case at positions biased toward the front case (Fig. 4)
	Regarding Claim 11, Lee teaches:
wherein the terminals are at center positions in a thickness direction of the battery pack parallel to the front-rear direction (Fig. 4)
	Regarding Claim 12, Lee teaches:
wherein a second surface inclined with respect to the first surface is on a second side of a lower portion which is opposite the first side of the battery pack (Fig. 3)
	Regarding Claim 13, Lee teaches:
wherein support ribs protrude from the second surface of the second side to form a flat bottom surface as a support base of the battery pack (Fig. 3, bottom corner)
	 
Claims 5 and 6 are rejected under 35 U.S.C. 102/103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.) in further view of Ichikawa (US 2016/0351869 to Ichikawa et al.) and/or Aizawa (US 2018/0151859 to Aizawa).
	Regarding Claim 5
wherein the second height-difference surface includes a terminal connection, seen in Fig. 2, electrically connecting the battery packs, and interpreted to be a “communication terminal” by virtue of electrically communicating with the other battery packs 
	While Lee does not explicitly teach “an exhaust duct coupled from the pressure regulating valve to an adjacent battery pack,” such ducts were known in the art. See Ichikawa and Aizawa which teach conventional exhaust ducts known in the art down the center of a stack of batteries. A review of the instant specification indicates that the instantly claimed exhaust ducts are mentioned by name in the instant specification, but no particular embodiment is described or depicted. These ducts are interpreted to be enabled by the instant specification, but that the ordinary skill in the art is high, such that one having such skill would be able to implement a duct despite a lack of description and no drawings showing how it is arranged with respect to the other elements. It therefore would have been obvious to one of ordinary skill in the art to include an exhaust duct for exhausting gases released from  batteries at a safe location in order to improve the safety of the battery pack, as was conventionally known in the art. 
	Regarding Claim 6, Lee teaches:
a pair of barrier ribs (e.g. G11) on the second height-difference surface, the communication terminal being between the pair of barrier ribs (Fig. 3)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.), in further view of Berthe De Pommery (US 2016/0359174).
	Regarding Claims 14-16, Lee does not teach:
front and rear assembly portions that form complementary shapes at four corner positions on the front and rear


    PNG
    media_image4.png
    655
    676
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include projecting/grooved complementary assembly portions on the front and rear portions of the Lee case with the motivation to enhance the fit and stability of the battery packs, including to include four embossed and four engraved complementary assembly portions at four corners of the battery pack. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is . 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.), in further view of Stocchiero (US Patent No. 6,572,999).
	Regarding Claims 17-20, Lee does not teach:
front and rear paired ribs that protrude from the sides of the case and extend in mutually-facing directions and that are arranged from left to right
	Stocchierio teaches a honeycomb rib pattern that reinforces the side walls of a battery pack (Fig. 5, column 4). It would have been obvious to one of ordinary skill in the art to use a honeycomb as taught in Stocchiero to reinforce the side walls of Lee. Such a pattern would meet the claim limitations requiring pairs that extend in mutually-facing direction and are arranged from left to right. 


Response to Arguments
The arguments submitted 9/29/2021 have been considered but are not persuasive. The claims are rejected for indefiniteness under § 112. Applicant argues that the specification implicitly includes a embodiments that, under a narrower interpretation of the claims than the specification or figures license, would differentiate over Lee by having a flat, absolutely uppermost surface that is the largest surface on the top of the battery. While this is a possible interpretation of the claims, it is not the broadest reasonable interpretation, nor is there explicit support for this narrower interpretation of the claims. Lee discloses such flat surfaces, some of them uppermost, surrounded by protective ribs or ridges that are supported by the corresponding flat surfaces. The size of such surfaces do not appear to Lee, such that Lee either already discloses an “uppermost flat surface” within the meaning of the claim that is also “[mostly] flat]” and largest in area, or it would have been obvious to enlarge the uppermost surface for geometrical reasons, like the length of the MEA inside the casing, or similar. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  The claim is interpreted here, consonant with the as-filed specification and drawings, to require a flat surface “uppermost among like surfaces” or something similar. 
	Applicant’s argument that the uppermost surface P1 protects the terminals if the battery is dropped does not appear to differ in function from the raised surfaces of Lee, so it is unclear how this function of the surface as either “supporting” or “uppermost” is novel and non-obvious over the prior art. The suggestion that “if the Guides G11, G12, and G2 [in Lee] break, then the protruding structures in Lee are no longer protected from impactive drops” is not persuasive, for at least two reasons. First, the specific differences in shape between the “guides” in Lee and the claimed “surface” that are presumed to offer differing levels of drop-safety are not accurately captured in the claim language as written. Second, similar thought experiments would vitiate the function of the uppermost flat surface of the instant Figs. If the flat surface were dented, for example. Moreover, Lee actually appears to provide more protection than the depicted flat surface, both because it provides a greater relief between the guide rails and the external features like the terminals, and because it totally surrounds the terminals in a way that protects the terminals from drops close to corner of the battery. The dependent claims are rejected for depending on an indefinite independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723